Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-08430 McDERMOTT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) REPUBLIC OF PANAMA 72-0593134 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 777 N. ELDRIDGE PKWY. HOUSTON, TEXAS 77079 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (281) 870-5901 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [ü]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ü]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [P] The number of shares of the registrant's common stock outstanding at October 31, 2007 was 225,165,319. M c D E R M O T TI N T E R N A T I O N A L ,I N C. I N D E X-F O R M1 0 - Q PAGE PART I - FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 4 Condensed Consolidated Statements of Income Three and Nine Months Ended September 30, 2007 and 2006 6 Condensed Consolidated Statements of Comprehensive Income Three and Nine Months Ended September 30, 2007 and 2006 7 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 8 Notes to Condensed Consolidated Financial Statements 9 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 – Controls and Procedures 29 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 29 Item 5 – Other Information 29 Item 6 – Exhibits 30 SIGNATURES 31 Summary of Arrangement with Named Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer Section 1350Certification of Chief Executive Officer Section 1350Certification of ChiefFinancial Officer 2 Table of Contents PART I McDERMOTT INTERNATIONAL, INC. FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements 3 Table of Contents McDERMOTT INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 735,599 $ 600,843 Restricted cash and cash equivalents (Note 10) 98,295 106,674 Investments 248,089 172,171 Accounts receivable – trade, net 761,341 668,310 Accounts and notes receivable – unconsolidated affiliates 33,227 29,825 Accounts receivable – other 95,769 48,041 Contracts in progress 217,641 230,146 Inventories (Note 1) 94,428 77,769 Deferred income taxes 120,575 180,234 Other current assets 87,100 39,461 Total Current Assets 2,492,064 2,153,474 Property, Plant and Equipment 1,966,456 1,525,187 Less accumulated depreciation 1,071,111 1,011,693 Net Property, Plant and Equipment 895,345 513,494 Investments 159,610 121,914 Goodwill 149,229 89,226 Deferred Income Taxes 226,497 260,341 Long-Term Income Tax Receivable 2,958 299,786 Other Assets 269,081 195,527 TOTAL $ 4,194,784 $ 3,633,762 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents McDERMOTT INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable and current maturities of long-term debt $ 6,555 $ 257,492 Accounts payable 462,828 407,094 Accrued employee benefits 273,791 246,182 Accrued liabilities – other 220,241 185,762 Accrued contract cost 111,050 110,992 Advance billings on contracts 1,392,893 1,116,118 Accrued warranty expense 102,041 79,077 Income taxes payable 42,332 58,557 Total Current Liabilities 2,611,731 2,461,274 Long-Term Debt 10,653 15,242 Accumulated Postretirement Benefit Obligation 99,630 100,316 Self-Insurance 80,929 84,704 Pension Liability 248,590 372,504 Other Liabilities 155,700 156,621 Commitments and Contingencies (Note 6) Stockholders' Equity: Common stock, par value $1.00 per share, authorized 400,000,000 shares;issued 231,159,285 at September 30, 2007 and 227,794,618 at December 31, 2006 231,159 227,795 Capital in excess of par value 1,161,571 1,100,384 Accumulated deficit (23,008 ) (458,886 ) Treasury stock at cost, 5,867,590 shares at September 30, 2007 and 6,025,418 shares at December 31, 2006 (63,962 ) (60,581 ) Accumulated other comprehensive loss (318,209 ) (365,611 ) Total Stockholders’ Equity 987,551 443,101 TOTAL $ 4,194,784 $ 3,633,762 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents McDERMOTT INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (In thousands, except per share amounts) Revenues $ 1,324,018 $ 1,118,260 $ 4,105,594 $ 2,812,097 Costs and Expenses: Cost of operations 1,067,437 900,351 3,278,055 2,244,880 (Gains) losses on asset disposals and impairments – net (630 ) 28 (2,380 ) 14,949 Selling, general and administrative expenses 114,538 104,091 327,525 272,926 Total Costs and Expenses 1,181,345 1,004,470 3,603,200 2,532,755 Equity in Income of Investees 12,477 10,310 27,026 25,197 Operating Income 155,150 124,100 529,420 304,539 Other Income (Expense): Interest income 17,272 16,644 45,411 36,646 Interest expense (3,476 ) (4,992 ) (18,431 ) (22,403 ) IRS interest expense adjustment - 421 - 11,011 Loss on early retirement of debt - - - (49,016 ) Other expense – net (205 ) (4,609 ) (5,050 ) (10,608 ) Total Other Income (Expense) 13,591 7,464 21,930 (34,370 ) Income from Continuing Operations before Provision for Income Taxes 168,741 131,564 551,350 270,169 Provision for Income Taxes 28,333 28,897 103,507 78,059 Income from Continuing Operations 140,408 102,667 447,843 192,110 Income from Discontinued Operations - - - 12,894 Net Income $ 140,408 $ 102,667 $ 447,843 $ 205,004 Earnings per Common Share: Basic: Income from Continuing Operations $ 0.63 $ 0.47 $ 2.01 $ 0.88 Income from Discontinued Operations $ 0.00 $ 0.00 $ 0.00 $ 0.06 Net Income $ 0.63 $ 0.47 $ 2.01 $ 0.94 Diluted: Income from Continuing Operations $ 0.61 $ 0.45 $ 1.96 $ 0.84 Income from Discontinued Operations $ 0.00 $ 0.00 $ 0.00 $ 0.06 Net Income $ 0.61 $ 0.45 $ 1.96 $ 0.90 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents McDERMOTT INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (In thousands, except per share amounts) Net Income $ 140,408 $ 102,667 $ 447,843 $ 205,004 Other Comprehensive Income: Currency translation adjustments: Foreign currency translation adjustments 6,337 571 13,598 4,811 Reclassification adjustment for impairment of investment - - - 16,448 Reconsolidation of The Babcock & Wilcox Company - - - 15,833 Unrealized gains on derivative financial instruments: Unrealized gains on derivative financial instruments 7,178 152 12,152 7,484 Reclassification adjustment for gains included in net income (741 ) (20 ) (3,272 ) (880 ) Reconsolidation of The Babcock & Wilcox Company - - - (269 ) Amortization of benefit plan costs 8,547 - 23,705 - Minimum pension liability adjustment attributable to the reconsolidation of The Babcock & Wilcox Company - - - 15,578 Unrealized gains (losses) on investments: Unrealized gains arising during the period 748 890 1,145 965 Reclassification adjustment for net (gains) lossesincluded in net income (16 ) (79 ) 74 (13 ) Other Comprehensive Income 22,053 1,514 47,402 59,957 Comprehensive Income $ 162,461 $ 104,181 $ 495,245 $ 264,961 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents McDERMOTT INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 447,843 $ 205,004 Depreciation and amortization 67,108 42,063 Income of investees, less dividends (10,196 ) (9,329 ) (Gains) losses on asset disposals and impairments – net (2,380 ) 14,949 Gain on sale of business - (13,786 ) Provision for deferred taxes 73,485 264,681 Excess tax benefits from FAS 123(R) stock-based compensation (27,234 ) (18,126 ) Other 27,916 20,625 Changes in assets and liabilities, net of effects of acquisitions and divestitures: Accounts receivable (129,353 ) 44,853 Income tax receivable 262,185 (236,291 ) Net contracts in progress and advance billings on contracts 287,980 179,440 Accounts payable 46,522 36,401 Income taxes (22,514 ) 10,817 Accrued and other current liabilities 47,003 17,888 Pension liability, accumulated postretirement benefit obligation and accrued employee benefits (78,728 ) (16,757 ) Other, net (30,359 ) 17,233 NET CASH PROVIDED BY OPERATING ACTIVITIES 959,278 559,665 CASH FLOWS FROM INVESTING ACTIVITIES: Decrease in restricted cash and cash equivalents 8,379 70,968 Purchases of property, plant and equipment (181,803 ) (101,747 ) Acquisition of businesses, net of cash acquired (334,457 ) - Net (increase) decrease in available-for-sale securities (106,151 ) 44,683 Proceeds from asset disposals 4,582 21,516 Cash acquired from the reconsolidation of The Babcock & Wilcox Company - 164,200 Other (2,016 ) (2,612 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (611,466 ) 197,008 CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of long-term debt - 592 Payment of long-term debt (255,629 ) (237,066 ) Issuance of common stock 12,683 17,804 Payment of debt issuance costs (3,468 ) (8,654 ) Excess tax benefits from FAS 123(R) stock-based compensation 27,234 18,126 Other 4 1,624 NET CASH USED IN FINANCING ACTIVITIES (219,176 ) (207,574 ) EFFECTS OF EXCHANGE RATE CHANGES ON CASH 6,120 1,957 NET INCREASE IN CASH AND CASH EQUIVALENTS 134,756 551,056 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 600,843 19,263 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 735,599 $ 570,319 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest (net of amount capitalized) $ 23,896 $ 33,212 Income taxes (net of refunds) $ (223,285 ) $ 17,720 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents McDERMOTT INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION We have presented our condensed consolidated financial statements in U.S. Dollars in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information.Accordingly, they do not include all of the information and GAAP footnotes required for complete financial statements.We have included all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation.These condensed consolidated financial statements include the accounts of McDermott International, Inc. and its subsidiaries and controlled joint ventures consistent with the Financial Accounting Standards Board (“FASB”) Interpretation No. 46(R), “Consolidation of Variable Interest Entities (revised December 2003).” We use the equity method to account for investments in joint ventures and other entities we do not control, but over which we have significant influence. We have eliminated all significant intercompany transactions and accounts.We have reclassified certain amounts previously reported to conform to the presentation at September 30, 2007 and for the three and nine months ended September 30, 2007, primarily related to our adoption of a new accounting principle for drydocking costs, as discussed further below.We present the notes to our condensed consolidated financial statements on the basis of continuing operations, unless otherwise stated. McDermott International, Inc. (“MII”), incorporated under the laws of the Republic of Panama in 1959, is an engineering and construction company with specialty manufacturing and service capabilities and is the parent company of the McDermott group of companies, which includes: · J. Ray McDermott, S.A., a Panamanian subsidiary of MII (“JRMSA”), and its consolidated subsidiaries; · McDermott Holdings, Inc., a Delaware subsidiary of MII (“MHI”), and its consolidated subsidiaries; · J. Ray McDermott Holdings, LLC, a Delaware subsidiary of MHI (“JRMH”), and its consolidated subsidiaries; · McDermott Incorporated, a Delaware subsidiary of MHI (“MI”), and its consolidated subsidiaries; · The Babcock & Wilcox Companies, a Delaware subsidiary of MI (“B&WC”), and its consolidated subsidiaries; · BWX Technologies, Inc., a Delaware subsidiary of B&WC (“BWXT”), and its consolidated subsidiaries; and · The Babcock & Wilcox Company, a Delaware subsidiary of B&WC (“B&W”), and its consolidated subsidiaries. We operate in three business segments: · Offshore Oil and Gas Construction includes the results of operations of JRMSA and its subsidiaries and JRMH and its subsidiaries, which we refer to collectively as “JRM.”This segment supplies services primarily to offshore oil and gas field developments worldwide, including the front-end design and detailed engineering, fabrication and installation of offshore drilling and production facilities and installation of marine pipelines and subsea production systems.This segment operates in most major offshore oil and gas producing regions, including the United States, Mexico, Canada, the Middle East, India, the Caspian Sea and Asia Pacific. · Government Operations includes the results of operations of BWXT and its subsidiaries. This segment supplies nuclear components and provides various services to the U.S. Government, including uranium processing, environmental site restoration services and management and operating services for various U.S. Government-owned facilities, primarily within the nuclear weapons complex of the U.S. Department of Energy (“DOE”). · Power Generation Systems includes the results of operations of B&W and its subsidiaries.This segment supplies fossil-fired steam generating systems, replacement commercial nuclear steam generators, environmental equipment and components, and related services to customers around the world. It designs, engineers, manufactures and services large utility and industrial power generation systems, including boilers used to generate steam in electric power plants, pulp and paper making, chemical and process applications and other industrial uses.On February 22, 2006, B&W and three of its subsidiaries exited from their asbestos-related Chapter 11 Bankruptcy proceedings, which were commenced on February 22, 2000.Due to the 9 Table of Contents Chapter 11 proceedings, we did not consolidate B&W’s and its subsidiaries’ results of operations in our consolidated financial statements from February 22, 2000 through February 22, 2006. In this quarterly report on Form 10-Q, unless the context otherwise indicates, “we,” “us” and “our” mean MII and its consolidated subsidiaries. Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the consolidated financial statements and footnotes thereto included in our annual report on Form 10-K for the year ended December 31, 2006. Inventories Inventories are summarized below: September 30, December 31, 2007 2006 (Unaudited) (In thousands) Raw Materials and Supplies $ 70,528 $ 56,955 Work in Progress 9,290 7,453 Finished Goods 14,610 13,361 Total Inventories $ 94,428 $ 77,769 Equity Method Investments Total equity method investments of approximately $67.2 million and $52.8 million are included in Other Assets on our condensed consolidated balance sheet at September 30, 2007 and December 31, 2006, respectively. Adoption of New Accounting Principle for Drydock Costs Through December 31, 2006, we accrued estimated drydocking costs, including labor, raw materials, equipment costs and regulatory fees, for our marine fleet over the period of time between drydockings, which is generally three to five years.We accrued drydocking costs in advance of the anticipated future drydocking, in accordance with the method commonly known as the accrue-in-advance method.Actual drydocking costs were charged against the liability when incurred, and any differences between actual costs and accrued costs were recognized over the remaining months of the drydocking cycle. Pursuant to FASB Staff Position (“FSP”) AUG AIR-1, “Accounting for Planned Major Maintenance Activities,” issued during September 2006, we changed our accounting policy from the accrue-in-advance method to the deferral method, effective January 1, 2007.This FSP requires that all periods presented in our consolidated financial statements reflect the period-specific adjustments of applying the new accounting principle.As a result of applying this change, we have restated our condensed consolidated balance sheet at December 31, 2006 for an increase to assets and stockholders’ equity of approximately $39.6 million and $54.7 million, respectively, and a decrease to liabilities of approximately $15.1 million.Additionally, we have restated our condensed consolidated statement of income for the three and nine months ended September 30, 2006 to reflect a decrease in our cost of operations of approximately $0.9 million and $3.7 million, respectively. Recent Pronouncements There have been no material changes to the recent pronouncements discussed in our annual report on Form 10-K for the year ended December 31, 2006. NOTE 2 – DISCONTINUED OPERATIONS Discontinued operations for the nine months ended September 30, 2006 consist of the operations of our former Mexican subsidiary, Talleres Navales del Golfo, S.A. de C.V., a component of our Offshore Oil and Gas Construction segment, which was sold in April 2006. NOTE 3 – INCOME TAXES Effective January 1, 2007, we adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”).As a result of this adoption, we recognized a charge of approximately $12 million to stockholders’ equity.Additionally, as of the adoption date, our gross tax-effected unrecognized tax benefits were approximately $70 million, of which approximately $68 million would impact our effective tax rate if recognized. 10 Table of Contents As part of the adoption of FIN 48, we began to recognize interest, net of tax, and penalties related to unrecognized tax benefits in income tax expense.As of January 1, 2007, we recorded a liability of approximately $27 million for the payment of tax-related interest and penalties. During the three and nine months ended September 30, 2007, we recorded a reduction in FIN 48 liabilities of approximately $3.8 million and $4.1 million, respectively, including estimated tax-related interest and penalties. We conduct business globally, and as a result, we or one or more of our subsidiaries files income tax returns in the U.S. federal jurisdiction and in many state and foreign jurisdictions.In the normal course of business, we are subject to examination by taxing authorities throughout the world, including such major jurisdictions as Canada, Indonesia, Malaysia, China, Singapore, Saudi Arabia, Kuwait, India, Qatar, Azerbaijan and the United States.With few exceptions, we are no longer subject to non-U.S. tax examinations for years prior to 2000. The MI and JRMH groups are currently under audit by the Internal Revenue Service (the “IRS”) for the 1993 through 2006 and 1996 through 2003 tax years, respectively.The IRS examination of the years 1993 through 2003 for the MI group has been completed.We have reviewed the IRS proposed adjustments and disagree with certain positions.Accordingly, we have filed a protest with the IRS regarding the resolution of these issues and are awaiting an appellate conference with the IRS. We have provided for amounts that we believe will be ultimately payable under the proposed adjustments. The IRS examination of the years 1996 through 2003 for the JRMH group is complete and is pending review by the Joint Committee on Taxation.It is anticipated that a settlement with the IRS for all years under audit may be reached within the next 12 months. The reorganization of the MI and JRMH U.S. tax groups, which was completed on December 31, 2006, resulted in a material, favorable impact on our consolidated financial results for the year ended December 31, 2006.Although we believe that the tax result of the reorganization as reported in our consolidated financial statements for the year ended December 31, 2006 is accurate, the tax results derived will likely be subject to audit, or other challenge, by the IRS.Should the IRS’s interpretation of the tax law applicable to the impact of the reorganization differ from our interpretation, such that adjustments are proposed or sustained by the IRS, there could be a material adverse effect on our consolidated financial results as reported and our expected future cash flows. State income tax returns are generally subject to examination for a period of three to five years after filing the respective returns.With few exceptions, most notably the Commonwealth of Virginia, we do not have any state returns under examination for years prior to 2000.The Commonwealth of Virginia returns are under audit for the 1990 through 1993 and 1999 tax years, all of which we expect will be resolved within the next 12 months.We expect that any assessments under the remaining audits will not have a material impact on our consolidated financial position, results of operations or cash flows. It is reasonably possible that within the next 12 months approximately $45 million in unrecognized tax benefits will be resolved as a result of settlement of various federal, state and international tax positions. 11 Table of Contents NOTE 4 – PENSION PLANS AND POSTRETIREMENT BENEFITS Components of net periodic benefit cost are as follows: Pension Benefits Other Benefits Three Months Ended Nine Months Ended Three Months Ended Nine Months Ended 2007 2006 2007 2006 2007 2006 2007 2006 (Unaudited) (In thousands) Service cost $ 7,630 $ 18,918 $ 28,092 $ 27,373 $ 88 $ 19 $ 212 $ 46 Interest cost 38,177 66,877 111,653 97,516 1,532 1,634 4,480 4,175 Expected return on plan assets (42,641 ) (74,639 ) (128,699 ) (106,090 ) - Amortization of prior service cost 665 1,902 2,317 2,550 20 8 53 20 Amortization of transition obligation - 75 - 205 - Recognized net actuarial loss 13,091 17,641 34,200 43,408 427 490 1,287 1,388 Net periodic benefit cost $ 16,922 $ 30,699 $ 47,563 $ 64,757 $ 2,142 $ 2,151 $ 6,237 $ 5,629 NOTE 5 – ACCUMULATED OTHER COMPREHENSIVE LOSS The components of accumulated other comprehensive loss included in stockholders' equity are as follows: September 30, December 31, 2007 2006 (Unaudited) (In thousands) Currency Translation Adjustments $ 25,002 $ 11,404 Net Unrealized Gain on Investments 1,749 530 Net Unrealized Gain on Derivative Financial Instruments 18,324 9,444 Unrecognized Losses on Benefit Obligations (363,284 ) (386,989 ) Accumulated Other Comprehensive Loss $ (318,209 ) $ (365,611 ) NOTE 6 – COMMITMENTS AND CONTINGENCIES Other than as noted below, there have been no material changes during the quarterly period covered by this Form 10-Q in the status of the legal proceedings disclosed in Note 10 to the consolidated financial statements in Part II of our annual report on Form 10-K for the year ended December 31, 2006. Apollo/Park Township Claims – Hall Litigation In the matter of Donald F. Hall and Mary Ann Hall, et al., v. Babcock & Wilcox Company, et al. (the “Hall Litigation”), the plaintiffs filed an amended complaint on August 12, 2007, adding new claims against B&W by plaintiffs who joined the litigation during the pendency of the B&W Chapter 11 proceedings and new personal injury claims to the litigation.The Hall Litigation is pending in the United States District Court for the Western District of Pennsylvania against B&W and Atlantic Richfield. The plaintiffs seek compensatory and punitive damages alleging, among other things, death, personal injury, property damage and other damages as a result of alleged radioactive and non-radioactive emissions from two nuclear fuel processing facilities. Additionally, on October 12, 2007, the United States Court of Appeals for the Third Circuit denied plaintiffs’ petition to vacate the District Court’s orders deferring the trial date and ordering separate trials on general causation for claims based upon uranium and plutonium exposure.Trial on general causation as it relates to uranium is currently scheduled to begin March 10, 2008.The trial on general causation as it relates to plutonium has not yet been scheduled.Any plaintiff who may remain in the case following the “general causation” trials would then be required to show “specific causation.” 12 Table of Contents For further information regarding the District Court’s orders and other earlier developments in the Hall Litigation, see Note 6 to the condensed consolidated financial statements in Part I of our quarterly report on Form 10-Q for the quarter ended June 30, 2007. Other Litigation and Settlements In the matter of Iroquois Falls Power Corp v. Jacobs Canada Inc., et al., a hearing is scheduled for November 13, 2007 before the Court of Appeals for Ontario on Iroquois Falls Power Corp’s appeal of the lower court’s summary judgment and dismissal of plaintiff’s claims discussed in Note 6 to the condensed consolidated financial statements in Part I of our quarterly report on Form 10-Q for the quarter ended March 31, 2007.This matter was originally filed in the Superior Court of Justice, in Ontario, Canada on June 1, 2005 alleging damages of approximately $16million (Canadian) for remedial work, loss of profits and related engineering/redesign costs due to the alleged breach by one of our former subsidiaries of its engineering design obligations relating to the supply and installation of heat recovery steam generators.MI, which provided a guarantee of certain obligations of that former subsidiary, and two bonding companies, with whom MII entered into an indemnity arrangement, were also named as defendants. In the matter of Boudreaux, et al v. McDermott, Inc., et al. (“Boudreaux”), the District Court entered an order on September 18, 2007 staying the matter until further order of the court due to the bankruptcy filing of one of the co-defendants. This matter was instituted on January 29, 2007 by 21 plaintiffs originally named in the proceeding entitled Antoine, et al. v. J. Ray McDermott, Inc., et al., against J. Ray McDermott, Inc. (“JRMI”), MI and approximately 30 other employer defendants, alleging Jones Act seaman status and generally alleging exposure to welding fumes, solvents, dyes, industrial paints and noise.The plaintiffs seek monetary damages in an unspecified amount.The matter is pending in the United States District Court for the Eastern District of Louisiana.For a detailed description of Boudreaux and related matters, see Note 6 to the condensed consolidated financial statements in Part I of our quarterly report on Form 10-Q for the quarter ended March 31, 2007. For a detailed description of other pending proceedings, see Notes 10 and 20 to the consolidated financial statements included in PartII of our annual report on Form 10-K for the year ended December31, 2006. Additionally, due to the nature of our business, we are, from time to time, involved in routine litigation or subject to disputes or claims related to our business activities, including, among other things: · performance-related or warranty-related matters under our customer and supplier contracts and other business arrangements; and · workers’ compensation claims, Jones Act claims, premises liability claims and other claims. In our management’s opinion, based upon our prior experience, none of these other litigation proceedings, disputes and claims are expected to have a material adverse effect on our consolidated financial position, results of operations or cash flows. For a discussion of the status of various tax audits, see Note 3. 13 Table of Contents NOTE 7 –
